Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are  pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,054,855. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-18 of US Patent No. 11,054,855 anticipate claims 1-20 of the instant application.

Claim 1 (U.S. 11,054,855)
Claim 1 (Application)
A memory system, comprising: 
     a memory controller comprising a master clock generator that generates a master clock and a plurality of channel interfaces disposed in the memory controller and including a first channel interface and a second channel interface; a plurality of memories including a first memory group and a second memory group; and a plurality of channels including a first channel connected to the first memory group and a second channel connected to the second memory group, wherein the first channel interface communicates first signals to the first memory group via the first channel synchronously with a first slave clock and the second channel interface communicates second signals to the second memory group via the second channel synchronously with a second slave clock having a different phase than the first slave clock, and the first slave clock is derived from a first input clock and the second slave clock is derived from a second input clock, wherein each one of the first input clock and the second input clock is the master clock as commonly applied to the first channel interface and the second channel interface, the first channel interface comprises a first clock modulator applying a first modulation to the first input clock, and the second channel interface comprises a second clock modulator applying a second modulation, different from the first modulation, to the second input clock.
A memory controller comprising:
     a master clock generator configured to generate a master clock; a plurality of channel interfaces including a first channel interface that includes a first clock modulator configured to receive the master clock and to modulate the master clock to provide a first slave clock, and a second channel interface that includes a second clock modulator configured to receive the master clock and to modulate the master clock to provide a second slave clock that is different from the first slave clock; an interface controller configured to control the plurality of channel interfaces; a host interface through which the interface controller communicates with an external device; a buffer configured to temporarily store data received from the interface controller; and a system phase lock loop (PLL) configured to generate a system clock that is an operating clock in the memory controller, wherein the first channel interface transmits a first signal via a first channel synchronously with the first slave clock, and the second channel interface transmits a second signal via a second channel synchronously with the second slave clock.


Claim 14 (U.S. 11,054,855)
Claim 13 (Application)
A memory system, comprising: a memory controller comprising a master clock generator that generates a master clock and a plurality of channel interfaces disposed in the memory controller and including a first channel interface and a second channel interface; a plurality of memories including a first memory group and a second memory group; and a plurality of channels including a first channel connected to the first memory group and a second channel connected to the second memory group, wherein the first channel interface comprises: a first clock modulator that receives a first input clock and applies a first modulation to a first input clock to generate a first slave clock; a first first-in-first-out (FIFO) buffer that receives and stores at least one of first control, address and data (CAD) signals; and a first transmitter/receiver (Tx/Rx) that receives the first CAD signals from the FIFO buffer and synchronously controls communication of the first CAD signals to the first memory group via the first channel in response to the first slave clock, and wherein the second channel interface comprises: a second clock modulator that applies a second modulation, different from the first modulation, to a second input clock.
A memory controller comprising: a master clock generator configured to generate a master clock; a plurality of channel interfaces including a first channel interface that includes a first circuit configured to receive the master clock and to provide a first slave clock, and a second channel interface that includes a second circuit configured to receive the first slave clock and to provide a second slave clock that is different from the first slave clock; an interface controller configured to control the plurality of channel interfaces; a host interface through which the interface controller communicates with an external device; a buffer configured to temporarily store data received from the interface controller; and a system phase lock loop (PLL) configured to generate a system clock that is an operating clock in the memory controller, wherein the first channel interface transmits a first signal via a first channel synchronously with the first slave clock, and the second channel interface transmits a second signal via a second channel synchronously with the second slave clock.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related prior art include: 
US 2016/0164556 (Motwani) teaching apparatus comprising: a filter to receive a signal on a first frequency band over a channel having a notch region, and to provide a filtered signal; and a modulator coupled to the filter, the modulator is to modulate the filtered signal to a second frequency band, where the second frequency band is lower in frequency than the first frequency band.
US 2014/0136751 (Chang) teaching multi-channel storage system including a multi-channel interface having a plurality of input-output (IO) channels and a channel-controller switch configured to support data communications between any one of the plurality of IO channels and any one of the plurality of memory-controllers, wherein: upon receiving a request instructing using at least two of the plurality of IO channels and at least two of the plurality of memory-controllers, the multi-channel interface of the multi-channel storage system is configured to utilize the channel-controller switch to concurrently transfer data via the at least two of the plurality of IO channels or the at least two of the plurality of memory-controllers.
US 20070237243 (Fagan) teaching system for providing a differential communication link including a signal combination circuit that receives a data signal and a clock signal and outputs a modulated differential signal on a differential link, where the modulated differential signal includes a differential data signal having an offset modulated at a frequency of the clock signal.
US 2003/0152161 (Lambert) teaching Digital-to-Analog-Converter (DAC) includes an interpolation filter, a modulator, and a time dither clock reduction circuit. The interpolation filter receives the digital data and interpolates and filters the digital data to produce an interpolated and filtered digital signal. The modulator receives the interpolated and filtered digital signal and a feedback signal. The modulator modulates the interpolated and filtered digital signal based upon the feedback signal to produce a modulated signal at a modulator clock rate.
US 7,965,567 (Hampel et al) teaching apparatus and methods for adjusting phase of data signals to compensate for phase-offset variations between devices during normal operation, the phase of data signals being adjusted individually in each transmit data unit and receive data unit across multiple data slices with a common set of phase vector clock signals and a corresponding clock cycle count signal.
V. S. Vij, R. P. Gudla and K. S. Stevens, "Interfacing Synchronous and Asynchronous Domains for Open Core Protocol," 2014 27th International Conference on VLSI Design and 2014 13th International Conference on Embedded Systems, 2014, pp. 282-287.
M. A. Rahimian and S. Mohammadi, "Universal on-chip communication channel," 2010 15th CSI International Symposium on Computer Architecture and Digital Systems, 2010, pp. 129-135.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136